Case 19-14757-mdc   Doc 9   Filed 08/07/19 Entered 08/07/19 11:00:24   Desc Main
                            Document      Page 1 of 7
Case 19-14757-mdc   Doc 9   Filed 08/07/19 Entered 08/07/19 11:00:24   Desc Main
                            Document      Page 2 of 7
Case 19-14757-mdc   Doc 9   Filed 08/07/19 Entered 08/07/19 11:00:24   Desc Main
                            Document      Page 3 of 7
Case 19-14757-mdc   Doc 9   Filed 08/07/19 Entered 08/07/19 11:00:24   Desc Main
                            Document      Page 4 of 7
Case 19-14757-mdc   Doc 9   Filed 08/07/19 Entered 08/07/19 11:00:24   Desc Main
                            Document      Page 5 of 7
Case 19-14757-mdc   Doc 9   Filed 08/07/19 Entered 08/07/19 11:00:24   Desc Main
                            Document      Page 6 of 7
Case 19-14757-mdc   Doc 9   Filed 08/07/19 Entered 08/07/19 11:00:24   Desc Main
                            Document      Page 7 of 7
